--------------------------------------------------------------------------------

EXHIBIT 10.7


 
INVESTORSVOICE.COM SERVICE AGREEMENT
 
This lnvestorsVoice Service Agreement (the "Agreement") dated August 19. 2009 is
made by and between SeaFarer (the "Company"), and InvestorsVoice.com,LLC
("InvestorsVoice") a Texas limited liability company.
 
1.    Promotion Services. The Company hereby retains InvestorsVoice to perform
the following services in accordance with the terms and conditions set forth in
this Agreement. InvestorsVoice will provide Full Marketing services which
include: daily news alerts. mid-day alerts. traders alerts. unlimited news
releases all to 1.5 million opt-in investors plus the Full Call Center Program
(the "Services") for the Company mainly through database system for the term set
forth below.
 
2.    Term of the Agreement. The Services will begin August . 2009 (the
"Commencement Date") and will end November 1. 2009 (the "End Date"). Either
party may cancel this agreement within or on 5 business days prior to the
Commencement Date (the "Termination Date") by e-mail ing the other party.
 
3. Time Devoted by InvestorsVoice. It is anticipated that lnvestorsVoiec will
spend approximately 45 days in fulfilling its obligations under this Agreement.
The particular amount of time spent may vary from day to day or week to week or
month to month..
 
4. Place Where Services Will Be Rendered. InvestorsVoice will pertbrm most
services in accordance with this Agreement on its website wv.\__________ r, In
addition InvestorsVoice will perl'onn services with other media outlets and at
such other places as necessary to perform the Services in accordance with this
Agreement.
 
5.Payment to InvestorsVoice. InvestorsVoice has or will be paid $6.000 for work
performed accordance with this Agreement. Both the Company and InvestorsVoice
agree that InvestorsVoice will act as an independent contractor in the
performance of its duties under this Agreement. No refunds are allowed after
Termination Date. InvestorsVoice shall be responsible for payment of all taxes
including Federal. State and local taxes arising out of the service activities
in accordance with this contract, including by way of illustration but not
limitation. Federal and State income tax. Social Security tax. Unemployment
Insurance taxes. and any other taxes or business license fee as required.
 
6.   Confidential lnforrmation. Company agrees that the rate that was given is
confidential and shall not be discussed with other firms. organizations or
compnies. .
 
 
Company Rep:

 
By: /s/ Richard Davis
 
Richard Davis, President